Case: 09-51121     Document: 00511193726          Page: 1    Date Filed: 08/04/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 4, 2010
                                     No. 09-51121
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

BENANCIO RODRIGUEZ, doing business as Big Ben and Son Trucking,

                                                   Plaintiff-Appellee

v.

MARTIN MARIETTA MATERIALS, INC.; LABOR READY, INC.;
JESUS HERNANDEZ,

                                                   Defendants-Appellants


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 5:08-CV-419


Before JONES, Chief Judge, and WIENER and PRADO, Circuit Judges.
PER CURIAM:*
        The court has carefully considered appellants’ twin arguments —
(1) whether defendants’ negligence proximately caused the torn rotator cuff
injury asserted by Appellee Rodriguez although he had had a torn rotator cuff
previously; and (2) whether the trial court’s separate monetary awards for
physical impairment and pain and mental anguish impermissibly overlap. Even
if these issues were properly preserved, they are founded on the interpretation


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-51121    Document: 00511193726 Page: 2        Date Filed: 08/04/2010
                                 No. 09-51121

of evidence before the trial court, which rendered clear and comprehensive
findings in support of its legal conclusions following the bench trial. The court’s
findings on these issues manifest neither clear error nor manifest miscarriage
of justice.
      Consequently, the judgment is AFFIRMED.




                                        2